      Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 1 of 14 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

EVEREST NATIONAL INSURANCE COMPANY,            )
                                               )
       Plaintiff,                              )
                                               )                   No.
                     vs.                       )
                                               )
HEALTHCARE REFORM BENEFIT SOLUTIONS, )
INC., CATHERINE SBARRA, and RECEIVERSHIP )
MANAGEMENT, INC. in its capacity as the        )
Independent Fiduciary of AEU Holdings, LLC     )
Employee Benefit Plan and Participating Plans, )
                                               )
       Defendants.                             )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Everest National Insurance Company (“Everest”), by and through its counsel,

submits this Complaint for Declaratory Judgment under U.S.C. §§ 2201 and 2202 against

defendants Healthcare Reform Benefit Solutions, Inc., Catherine Sbarra, and Receivership

Management, Inc., states as follows:

                                    NATURE OF ACTION

       1.      This is an action for declaratory judgment, brought pursuant to U.S.C. §§ 2201 and

2202, seeking a declaration that no coverage exists under an insurance policy issued by Everest.

       2.      Everest seeks a declaration that it owes no obligation to defend or indemnify

Healthcare Reform Benefit Solutions, Inc. or Catherine Sbarra-Hagee in connection with a lawsuit

styled Receivership Management, Inc. in its capacity of the AEU Holdings, LLC Employee Benefits

Plan and Participating Plans v. A.J. Corso & Associates, Inc., et al., Case No. 1:19-cv-01385,

pending in the United States District Court for the Northern District of Illinois (“the AEU

Lawsuit”).
      Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 2 of 14 PageID #:1




       3.      Healthcare Reform Benefit Solutions, Inc. and Catherine Sbarra-Hagee seek

coverage from Everest for the AEU Lawsuit. Everest has declined coverage to Healthcare Reform

Benefit Solutions, Inc. and Sbarra for the AEU Lawsuit. Accordingly, an actual, justiciable

controversy exists between the parties which is ripe for adjudication.

                                            PARTIES

       4.      Plaintiff Everest is a Delaware Corporation with its principal place of business in

Liberty Corner, New Jersey.

       5.      Defendant Healthcare Reform Benefit Solutions, Inc. (“HRB”) is an Illinois

corporation with its principle place of business in Downers Grove, Illinois.

       6.      Defendant Catherine Sbarra-Hagee (“Sbarra”) is the President and Chief Operating

Officer of HRB and an Illinois resident.

       7.      Defendant Receivership Management, Inc. (“RMI”) is a Tennessee corporation

with its principle place of business in Nashville, Tennessee. RMI was appointed by the United

Stated District Court for the Northern District of Illinois as Independent Fiduciary of:

       AEU Holdings, LLC Employee Benefit Plan (“AEU Plan”) and all welfare plans
       covered by the Employee Retirement Income Security Act of 1974 (“ERISA”), as
       amended, 29 U.S.C. § 1001, et seq. that are part of or participate in the AEU Plan
       (“Participating Plans”) and their participants who have suffered unpaid claims.

Acosta v. AEU Benefits, LLC, et al., Case No. 1:17-cv-07931, Dkt. 59.

       8.      RMI is a nominal defendant named as an interested and necessary party to this

declaratory judgment action.

                                JURISDICTION AND VENUE

       9.      This court also has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1332(a)(1)

and 1332(c)(1), because there is complete diversity between the plaintiff and defendants, and the

amount in controversy, exclusive of interest, exceeds $75,000.

                                                 2
      Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 3 of 14 PageID #:1




        10.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because two of the

defendants reside in this District and a substantial part of the events giving rise to this claim

occurred in this District.

                                 FACTUAL BACKGROUND

A.      The AEU Lawsuit

        11.     On November 2, 2017, the Secretary of Labor filed suit against the AEU Benefits,

LLC and various entities in Acosta v. AEU Benefits, LLC, et al., Case No. 1:17-cv-07931 (“the

DOL Action”).

        12.     On November 3, 2017, the Court in the DOL Action ordered that RMI be appointed

as independent fiduciary to the AEU Plan and Participating Plans.

        13.     On December 13, 2017, the Court in the DOL Action entered a preliminary

injunction ordering that RMI serve as successor Trustee and Plan Administrator of the AEU Plan

and Participating Plans.

        14.     RMI filed its original complaint in the AEU Lawsuit on February 26, 2019 and an

Amended Complaint on April 15, 2019 (“the Underlying Complaint”). A true and correct copy of

the Underlying Complaint is attached hereto as Exhibit A.

        15.     The Underlying Complaint alleged liability against various persons and entities,

including HRB and Sbarra, in connection with a failed health benefits plan named AEU Holdings,

LLC Employee Benefit Plan.

        16.     Defendants to the AEU Lawsuit, including HRB and Sbarra, allegedly were brokers

who marketed and sold the AEU Plan to employer groups under producer agreements with the

Plan’s sponsor, AEU Benefits, LLC, and its principle aggregator, Black Wolf Consulting, Inc.




                                                3
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 4 of 14 PageID #:1




       17.    Under the AEU Program, the underlying defendants, including HRB and Sbarra,

allegedly were to set up voluntary employees’ benefits association (“VEBA”) trusts for each

employer group client pursuant to Section 501(c)(9) of the Internal Revenue Code. The Underlying

Complaint alleges that the VEBA trust would be specific to each employer group and allow each

employer group to provide to its employees a health benefits plan governed by ERISA.

       18.    Defendants to the AEU Lawsuit, including HRB and Sbarra, allegedly held

contractual duties to deliver required Program documents to their client employer groups, ensure

required documentation was completed and submitted, comply with the Program’s underwriting

standards, and assure that employer contributions were handled properly.

       19.    Defendants to the AEU Lawsuit, including HRB and Sbarra, allegedly owed a duty

of reasonable care to the AEU Program and the Participating Plans placed in the AEU Program.

       20.    Defendants to the AEU Lawsuit, including HRB and Sbarra, allegedly acted

improperly, causing the AEU Program to not operate in accordance with its intended structure and

causing the AEU Program to fail.

       21.    HRB’s and Sbarra’s alleged conduct includes, but is not limited to, the following

acts and omissions:

              a. Failing to ensure proper documentation with employer groups, such that
                 the Participating Plans were not established as approved VEBA trusts.

              b. ERISA requirements were not met.

              c. Employer contributions were commingled and pooled and not kept
                 separate by Participating Plan.

              d. No actual VEBA trusts existed and each Defendant should not have
                 permitted its clients to participate in the Program or make contributions
                 to it until these requirements were met.

              e. Defendants improperly marketed the AEU Program, failing to inform
                 employer groups that the Program was not insurance but a “Self-Funded
                 Health Benefits Plan” and that the employers and employees would

                                               4
      Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 5 of 14 PageID #:1




                    have to fund any claims of that Participating Plan not covered by
                    contributions or pay all of the trust's incurred claims.

               f. Defendants failed to adhere to required underwriting standards,
                  including placing multiple employer groups into one Participating Plan,
                  which created Multiple Employer Welfare Arrangements (“MEWA”)
                  subject to state insurance laws and regulations with which the AEU
                  Program was not designed to comply.

       22.     The Underlying Complaint alleges program losses caused by the underlying

defendants’ conduct in the tens of millions of dollars.

       23.     Count I to the Underlying Complaint alleges breach of contract against the

underlying defendants, including HRB and Sbarra, for failure to perform their duties as broker for

the AEU Program.

       24.     Count II of the Underlying Complaint alleges negligence against the underlying

defendants, including HRB and Sbarra, for breaching their duty of care to the AEU Program.

B.     The Policy

       25.     Everest issued Professional Liability (Financial Services) Master Policy No.

FL5EO00005-181 to First Named Insured “Financial Services Professional Liability Risk

Purchasing Group, Inc., in care of Arthur J. Gallagher RPG” for the Policy Period of October 1,

2018 to October 1, 2019 (“the Everest Policy”). A true and correct copy of the Everest Policy is

attached hereto as Exhibit B.

       26.     Everest issued a Certificate of Liability Insurance to Sbarra adding her as a “Named

Insured” to the Everest Policy, indicating Sbarra elected and purchased “Coverage A – acting as a

Life Insurance Agent”, with limits of $1,000,000 each wrongful act. A true and correct copy of the

Certificate of Insurance is attached hereto as Exhibit C.

       27.     The Everest Policy contains form number 2-14179 EFI 06 00 10 14, which contains

relevant insuring agreements, definitions, exclusions, and conditions to the Policy.


                                                 5
Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 6 of 14 PageID #:1




 28.      Section I – Insuring Agreements of the Everest Policy states in relevant part:

 The Insurer will pay on behalf of the Insured all sums in excess of the applicable
 retention subject to the applicable Limit of Liability as stated in the Certificate, that
 the Insured shall become legally obligated to pay as Damages for a Wrongful
 Act, but only if the Wrongful Act, or the first in the series of continuous, repeated
 or Interrelated Wrongful Acts:

 1.       arises solely out of or in connection with Financial Services for a Client of
          a Named Insured;

 2.       occurs during the Coverage Period for both the Insured and the individual,
          if any, for whose acts the Named Insured is legally responsible; and

 3.       results in a Written Claim which is first made against the Insured and
          presented to the Insurer during the Insured's Policy Period; provided, in case
          of cancellation or non-renewal of this policy with respect to an Insured, if
          a Written Claim is first made against that Insured during the last fifteen
          days of that Insured’s Policy Period, that Written Claim may be presented
          to the Insurer no later than fifteen days immediately following the effective
          date of such cancellation or nonrenewal if, as a condition precedent to that
          right, that Insured has not procured or does not have available to him/her/it
          other insurance which applies to said Written Claim or which would apply
          in the absence of this policy.

 29.      Section III – Definitions of the Everest Policy states in relevant part:

 6. Client means an individual or entity which is a member of the general public
    and which, as the direct or ultimate consumer, uses the Financial Services of a
    Named Insured. It does not include, without limitation, any individual or entity
    who/which buys with the intent of selling to others or sells with the intent that
    the buyer sell to others or which provides services as part of a chain of services
    to the ultimate consumer.

                                         ***
 15. Financial Services means the provision of the following businesses or
     activities provided by the Named Insured, however, solely if such coverage is
     reflected as being elected and purchased on the Certificate issued to the Named
     Insured by the First Named Insured:

       Coverage a) acting as a Life Insurance Agent solely with respect to the sale of
       fixed life, accident, health, disability and long term care insurance products and
       fixed annuity products; and (2) Employee Benefit Plan Administration (other
       than when in connection with self-insured plans).




                                             6
Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 7 of 14 PageID #:1




       Coverage b) acting as a Life Insurance Agent and/or Registered
       Representative solely with respect to (1) the sale of fixed and variable life,
       accident, health and disability insurance products, long term care insurance
       products, fixed and variable annuities and mutual funds, (2) providing
       brokerage services for individual retirement accounts, Keogh retirement plans
       and employee benefit plans (other than multiple employer or multiemployer
       welfare arrangements), and (3) Employee Benefit Plan Administration (other
       than when in connection with self-insured plans).

       Including coverage for acts as a Financial Planner, but only for Financial
       Planning Services incidental to either a) or b) above, subject to the option
       selected and purchased by the Named Insured.

       With respect to Coverage a) and b) above, Employee Benefit Plan
       Administration means with respect to life, accident and health insurance
       products; 1) the consultation with participants in an employee benefit plan in
       order to explain the provisions of such plan, and (2) the handling of day-to-day
       ministerial functions required by such plan, including but not limited to the
       enrollment of participants, record keeping and the filing of reports with
       government agencies. The Administration of Employee Benefit Plans does
       not include third party claims administration or the selection, recommendation
       or oversight of any third party claims administrator.

                                       ***
 30. Suit means a civil legal proceeding, including arbitration, brought against the
     Insured seeking monetary Damages.

       Suit does not include: criminal legal proceedings; legal proceedings, or that part
       of legal proceeding, seeking equitable relief (including, without limitation,
       injunctions or specific performance); or legal proceedings brought by a
       governmental or regulatory entity including, without limitation, those seeking
       fines, penalties, taxes or suspension or revocation of license, registration,
       membership or other operating authority.

                                         ***
 32. Written Claim means a written notice or demand, including Suit, signed by or
     on behalf of a Client of a Named Insured who is alleged to have suffered
     monetary loss as a result of or in conjunction with the provision of Financial
     Services, by a Named Insured and asserting that the Insured is liable for said
     monetary loss. A report made to the Insurer by an Insured for any reason,
     including, without limitation, loss control or risk management purposes, shall
     not be considered a Written Claim.

                                           ***

 30.      Section VI – Exclusions of the Everest Policy states in relevant part:

                                             7
Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 8 of 14 PageID #:1




 The insurance afforded by this policy, including any obligation to defend or pay
 Defense Costs, does not apply to the following.

                                    ***
 2.     Contractual Liability/Promises/Guarantees

        The Insurer will not cover claims arising out of any actual or alleged:

        a. liability of others assumed by an Insured under any contract or
           agreement; provided, however, that this paragraph shall not apply to the
           extent that the liability would attach to an Insured in the absence of
           such contract or agreement; or

        b. making or stating of any promises or guarantees as to interest rates or
           fluctuations in interest rates, the market value of any investment or
           insurance product, or future premium payments.

                                         ***
 8.     Insolvency or Bankruptcy

        The Insurer will not cover claims which arise out of the actual or alleged
        insolvency, receivership, bankruptcy, liquidation, reorganization or
        financial inability to pay of any: Insured; bank or banking firm; trust, title
        or escrow company; law firm; Broker or Dealer; clearing agency;
        insurance company or reinsurer; or pool, syndicate, association or other
        combination formed for the purpose of providing insurance or reinsurance.
        Provided, however, this exclusion shall not apply to claims based upon,
        arising out of, due to or involving, directly or indirectly, the insolvency,
        receivership, bankruptcy, liquidation, or financial inability to pay, or
        suspension of payment by, any insurance company rated B+ or better as per
        A.M. Best Ratings as of the time of placement of such insurance coverage
        or bond.

                                         ***
 10.    Non Clients

        The Insurer will not cover claims of a claimant who is neither a Client of a
        Named Insured, nor the executor, administrator, guardian or other legal
        representative of such Client. This includes, without limitation, any
        individual or entity who/which buys with the intent of selling to others or
        sells with the intent that the buyer sell to others or which provides services
        as part of a chain of services to the ultimate consumer including, without
        limitation: a Broker or Dealer which is not buying, selling or trading as a
        principal for its own account; investment bankers; mutual funds; limited
        partnerships; banks, savings and loan companies and other financial
        institutions; transfer agents; clearing agencies; the SPIC; custodians; and

                                           8
      Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 9 of 14 PageID #:1




                investment adviser entities, such as companies providing asset allocation
                models or services to Registered Investment Advisers.

                                                ***
          12.   Excluded Products

                The Insurer will not cover claims which arise out of or are in any way related
                to the purchase, sale, servicing, recommendation:

                a. of any insurance product or Securities not specifically referenced
                   within the definition of Financial Services;

                b. or Employee Benefit Plan Administration of any multiple employer
                   or multiemployer welfare arrangements, 412(i) plans or self-insured
                   plan;

          31.   HRB and Sbarra sought insurance coverage for the AEU Lawsuit under the Everest

Policy.

          32.   On May 24, 2019, Everest declined coverage to HRB and Sbarra in response to the

AEU Lawsuit.

                           COUNT I – DECLARATORY JUDGMENT
                              Insuring Agreement Not Satisfied

          33.   Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

          34.   An actual case or controversy exists between the parties concerning coverage under

the Everest Policy for the AEU Lawsuit.

          35.   The Everest Policy’s insuring agreement only affords coverage for Wrongful Acts

that arise out of in connection with “Financial Services” for a “Client” of HRB/Sbarra. The

definition of “Financial Services” is limited under Sbarra’s Certificate of Insurance to “Coverage

A), acting as a Life Insurance Agent solely with respect to the sale of fixed life, accident, health,

disability and long term care insurance products and fixed annuity products; and (2) Employee

Benefit Plan Administration (other than when in connection with self-insured plans.)”

                                                  9
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 10 of 14 PageID #:1




        36.     To the extent the AEU Lawsuit does not arise out of covered Financial Services, as

defined in the Everest Policy, there is no coverage.

        37.     Accordingly, the AEU Lawsuit does not allege Wrongful Acts arising out of

covered Financial Services.

        38.     The Everest Policy’s insuring agreement also only affords coverage for Written

Claims, which are limited by definition to a written notice or demand signed by or on behalf of a

“Client” of HRB/Sbarra. The definition of “Client” is limited to a member of the general public

that is the direct or ultimate consumer of Financial Services, and does not include entities that sell

services as part of a chain of services to the ultimate consumer.

        39.     The AEU Lawsuit is brought by RMI in its capacity as Independent Fiduciary of

the AEU Plan and Participating Plans, which are not direct or ultimate consumers of Financial

Services. Instead, the AEU Plan and Participating Plans are employee benefit plans that were

marketed and sold services through brokers such as HRB/Sbarra to its clients.

        40.     Accordingly, RMI does not meet the definition of “Client” and the AEU Lawsuit

does not meet the definition of a covered “Written Claim” under the Everest Policy.

        41.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                          COUNT II – DECLARATORY JUDGMENT
                                       Exclusion 2

        42.     Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

        43.     An actual case or controversy exists between the parties concerning coverage under

the Everest Policy for the AEU Lawsuit.




                                                 10
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 11 of 14 PageID #:1




        44.     Exclusion 2 to the Everest Policy precludes coverage for any claims arising out of

liability assumed by HRB/Sbarra under any contract or agreement.

        45.     The AEU Lawsuit alleges liability on behalf of HRB/Sbarra arising out of their

performance of an oral contract with AEU to market and sell AEU Program products to employer

group clients, including breaches of contractually created duties owed to AEU.

        46.     Accordingly, the AEU Lawsuit arises out of liability assumed by HRB/Sbarra under

a contract or agreement.

        47.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                          COUNT III – DECLARATORY JUDGMENT
                                        Exclusion 8

        48.     Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

        49.     An actual case or controversy exists between the parties concerning coverage under

the Everest Policy for the AEU Lawsuit.

        50.     Exclusion 8 to the Everest Policy precludes coverage for any claims arising out of

insolvency or financial inability to pay by any trust, pool, syndicate, association or other

combination formed for the purpose of providing insurance or reinsurance.

        51.     The AEU Lawsuit alleges damages as a result of the AEU Program’s failure and

inability to pay claims under trust or self-funded health benefit plans.

        52.     Accordingly, the AEU Lawsuit arises from the financial insolvency or inability to

pay of a trust or benefit plan.

        53.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                                                 11
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 12 of 14 PageID #:1




                          COUNT IV – DECLARATORY JUDGMENT
                                       Exclusion 10

        54.     Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

        55.     An actual case or controversy exists between the parties concerning coverage under

the Everest Policy for the AEU Lawsuit.

        56.     Exclusion 10 to the Everest Policy precludes coverage for claims of a claimant who

is not a “Client” of HRB/Sbarra.

        57.     The AEU Lawsuit is brought by RMI in its capacity as Independent Fiduciary of

AEU, which is not a direct or ultimate consumer of Financial Services, and instead markets and

sells employee benefit services through brokers such as HRB/Sbarra.

        58.     Accordingly, RMI is not a “Client” of HRB/Sbarra under the Everest Policy.

        59.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                          COUNT V – DECLARATORY JUDGMENT
                                      Exclusion 12

        60.     Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

        61.     An actual case or controversy exists between the parties concerning coverage under

the Everest Policy for the AEU Lawsuit.

        62.     Exclusion 12 to the Everest Policy precludes coverage for claims which arise out

of or are in any way related to the purchase, sale, servicing, or recommendation of Employee

Benefit Plan Administration.




                                                12
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 13 of 14 PageID #:1




        63.     The AEU Lawsuit alleges liability on behalf of HRB/Sbarra arising out of the

purchase, sale, servicing, or recommendation of the AEU Plan, which is an Employee Benefit Plan

Administration.

        64.     Accordingly, the AEU Lawsuit arises out of obligations of HRB/Sbarra in

connection with Employee Benefit Plan Administration.

        65.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                         COUNT VI – DECLARATORY JUDGMENT
                         Other Policy Terms, Conditions and Exclusions

        66.     Everest incorporates and restates its allegations set forth in paragraphs 1 through

32 as if fully set forth herein.

        67.     An actual case or controversy exists between the parties concerning coverage

under the Everest Policy for the AEU Lawsuit.

        68.     Other terms, conditions and exclusions of the Everest Policy may bar or limit

coverage and Everest reserves the right to rely on such terms, conditions and exclusion as

appropriate given information developed through discovery in this matter.

        69.     Everest therefore seeks a judicial declaration pursuant to U.S.C. §§ 2201 and 2202

that it has no duty to defend or indemnify HRB or Sbarra in connection with the AEU Lawsuit.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Everest National Insurance Company, respectfully requests that

this Court find in their favor and enter judgment as follows:

        (a)     Judicial declaration that Everest has no duty to defend HRB or Sbarra under
                Policy No. FL5EO00005-181 in connection with the AEU Lawsuit;

        (b)     Judicial declaration that Everest has no duty to indemnify HRB or Sbarra
                under Policy No. FL5EO00005-181 in connection with the AEU Lawsuit;

                                                 13
     Case: 1:19-cv-04495 Document #: 1 Filed: 07/02/19 Page 14 of 14 PageID #:1




       (c)    Any further relief that this Court deems just and equitable under the
              circumstances.

Dated: July 2, 2019                                Respectfully Submitted,

                                                   WALKER WILCOX MATOUSEK LLP


                                         By:       /s/ Neil E. Holmen
                                                   Attorneys for Everest National Insurance
                                                   Company

Neil E. Holmen (nholmen@walkerwilcox.com)
Fred L. Alvarez (falvarez@walkerwilcox.com)
Kevin A. Lahm (klahm@wwmlawyers.com)
WALKER WILCOX MATOUSEK LLP
One North Franklin, Ste. 3200
Chicago, Illinois 60606
(312) 244-6700




                                              14
